FILE NO. 2-27539 AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON NOVEMBER9, 2011 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 61 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 47 [X] (Check appropriate box or boxes) ARMSTRONG ASSOCIATES, INC. (Exact Name of Registrant as Specified in Charter) 750 North St. Paul St., Suite 1300, Dallas, Texas (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (214) 720-9101 C. K. Lawson President Armstrong Associates, Inc. 750 North St. Paul St. Suite 1300 Dallas, Texas 75201 (Name and Address for Agent for Service) It is proposed that this filing will become effective (check appropriate box) [X] immediately upon filing pursuant to paragraph (b) [ ] on(date)pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(i) [ ] onNovember 23, 2010pursuant to paragraph (a)(i) [ ] 75 days after filing pursuant to paragraph (a)(ii) [ ] on(date)pursuant to paragraph (a)(ii) of Rule 485. If appropriate, check the following box: [ ] this post-effective amendment designates a new effective date for a previously filed post-effective amendment TITLE OF SECURITIES BEING REGISTERED COMMON STOCK ($1.00 PAR VALUE) EXPLANATORY NOTE This Post-Effective Amendment No.61 to the Trust's Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No.60 filedOctober 28, 2011,and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1933 and the Investment Company Act of 1940, the Registrant has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Dallas, and the State of Texas, onNovember 9,2011. ARMSTRONG ASSOCIATES, INC. By: /s/ Candace L. Bossay Candace L. Bossay, Vice President Pursuant to the requirements of the Securities Exchange Act of 1933, this Registration Statement has been signed below by the following persons in the capacities indicated below onNovember 9, 2011. Signature Title C.K. LAWSON* President, Treasurer and Director (Principal Executive Officer and Principal Financial and Accounting Officer) EUGENE P. FRENKEL* Director CRUGER S. RAGLAND* Director ANN REED DITTMAR* Director GEORGE Y. BANKS* Director *By: /s/Candace L. Bossay Candace L. Bossay Attorney-in-Fact under Power of Attorney filed as Exhibit 15 EXHIBIT INDEX Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
